[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                 FILED
                         ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              February 10, 2006
                               No. 05-14706
                                                             THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                  D. C. Docket No. 04-00047-CV-4-WS-WCS

JEANNE ARMSTRONG,


                                                               Plaintiff-Appellant,

                                     versus

ADVOCACY CENTER FOR PERSONS
WITH DISABILITIES, INC.,

                                                             Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                              (February 10, 2006)

Before DUBINA, HULL and KRAVITCH, Circuit Judges.

PER CURIAM:

     Plaintiff-Appellant Jeanne Armstrong appeals the district court’s grant of
summary judgment in favor of the employer in her sexual harassment action.

      Armstrong worked for several years at the Advocacy Center for Persons

with Disabilities, Inc. (the “Center”) under the supervision of Steve Howells.

Armstrong testified in her deposition that Howells engaged in the following

conduct: He subjected her to unwarranted criticism and was generally difficult to

work with; he sometimes addressed her as “honey,” “sweetheart” and “baby”; he

occasionally touched her shoulders, caressed her back, gave her back rubs, hugged

her, and asked her to smell his cologne; he told her sexually explicit and

inappropriate stories on a business trip they took together; and he discussed his

wife in a derogatory fashion.

      Despite her concerns, Armstrong did not tell Howells that his conduct made

her uncomfortable, and she failed to mention his inappropriate touching, comments

or stories in a written complaint, as required by the Center’s harassment policy. At

one point, she complained verbally to Gary Blumenthal, then Executive Director of

the Center, that Howells was “over the top” and “too touchy feely.”

      Armstrong filed this action on February 17, 2004, alleging that the Center

engaged in unlawful disability discrimination, gender discrimination and

retaliation. On April 4, 2005, the parties filed a stipulation of dismissal of all

claims except Armstrong’s claim that she was the victim of sexual harassment.



                                            2
      The district court then granted summary judgment in favor of the Center on

Armstrong’s sexual harassment claim, holding: (1) Armstrong failed to properly

plead a claim for sexual harassment; (2) even if she had properly pleaded a claim

for sexual harassment, she failed to raise a genuine issue of material fact regarding

her sexual harassment claim; and (3) in any case, Armstrong failed to demonstrate

that the Center was not entitled to the defense set forth in Burlington Industries,

Inc. v. Ellerth, 524 U.S. 742 (1998) and Faragher v. City of Boca Raton, 524 U.S.

775 (1998). Armstrong appeals from that order.

      We review a district court’s grant of summary judgment de novo, viewing

the evidence in the light most favorable to the non-moving party. Skrtich v.

Thorton, 280 F.3d 1295, 1299 (11th Cir. 2002).

      After a thorough review of the record, we affirm the grant of summary

judgment for the reasons given in the district court’s careful and well-reasoned

opinion dated July 22, 2005.

AFFIRMED.




                                           3